EXHIBIT 10.1

PROPEX INC.

SECOND AMENDMENT TO CREDIT AGREEMENT

AND LIMITED WAIVER

This SECOND AMENDMENT TO CREDIT AGREEMENT AND LIMITED WAIVER (this “Amendment”)
is dated as of January 26, 2007 and entered into by and among Propex Inc.
(formerly known as Propex Fabrics Inc.), a Delaware corporation (“Company”), the
financial institutions listed on the signature pages hereof (“Lenders”), BNP
Paribas, as administrative agent for Lenders (“Administrative Agent”), and the
Credit Support Parties (as defined in Section 4 hereof) and is made with
reference to that certain Credit Agreement dated as of January 31, 2006, as
amended by that certain First Amendment to Credit Agreement dated as of
February 20, 2006 (the “Credit Agreement”), by and among Company, Lenders and
Administrative Agent. Capitalized terms used herein without definition shall
have the same meanings herein as set forth in the Credit Agreement.

RECITALS

WHEREAS, Company and Lenders desire to amend the Credit Agreement as set forth
herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

Section 1. AMENDMENTS TO THE CREDIT AGREEMENT

1.1 Amendments to Section 1: Definitions

A. Subsection 1.1. of the Credit Agreement is hereby amended by adding thereto
the following definitions, which shall be inserted in proper alphabetical order:

“Restructuring Charges” means Propex Restructuring Costs and SI Integration
Costs in an aggregate amount not to exceed $20,000,000; provided that no more
than $1,000,000 of such costs may be added back to Consolidated EBITDA pursuant
to clause (vi) of the definition thereof in Fiscal Year 2007.

“Second Amendment” means the Second Amendment to the Credit Agreement, dated as
of January 26, 2007, by and among Company, Lenders, and Administrative Agent.

“Second Amendment Effective Date” means the date on which the Second Amendment
became effective in accordance with its terms.



--------------------------------------------------------------------------------

B. Subsection 1.1 of the Credit Agreement is hereby further amended by deleting
the defined terms “Consolidated Leverage Ratio” and “Consolidated Senior Secured
Leverage Ratio” contained therein and substituting the following therefor:

“Consolidated Leverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of (A)(i) Consolidated Total Debt as at such date minus (ii) solely
for purposes of calculating compliance with the covenant set forth in
Section 7.6C for periods ending on or prior to the last day of the first Fiscal
Quarter of Fiscal Year 2008, Cash and Cash Equivalents of the Company and its
Subsidiaries as of such date to (B) Consolidated EBITDA for the consecutive four
Fiscal Quarters ending on such date.

“Consolidated Senior Secured Leverage Ratio” means, as of the last day of any
Fiscal Quarter the ratio of (A)(i) Consolidated Total Senior Secured Debt as at
such day minus (ii) solely for purposes of calculating compliance with the
covenant set forth in Section 7.6E for periods ending on or prior to the last
day of the first Fiscal Quarter of Fiscal Year 2008, Cash and Cash Equivalents
of the Company and its Subsidiaries as of such date to (B) Consolidated EBITDA
for the consecutive four Fiscal Quarters ending on such day.

C. The defined term “Consolidated EBITDA” in Subsection 1.1 of the Credit
Agreement is hereby amended by deleting clauses (vi) and (vii) contained therein
and substituting “(vi) Restructuring Charges,” therefor, and each reference to
“(viii)” contained therein shall be amended by substituting “(vii)” therefor.

D. The defined term “Propex Restructuring Costs” in Subsection 1.1 of the Credit
Agreement is hereby amended by deleting the following text contained therein:
“in an aggregate amount not to exceed $8,400,000”.

E. The defined term “SI Integration Costs” in Subsection 1.1 of the Credit
Agreement is hereby amended by deleting the following text contained therein:
“in an aggregate amount not to exceed $7,800,000”.

1.2 Amendments to Section 2: Amounts and Terms of Commitments and Loans

A. Subsection 2.2A(i)(a) of the Credit Agreement is hereby amended by deleting
the reference to “1.25%” contained therein and substituting “2.00%” in place
thereof.

B. Subsection 2.2A(i)(b) of the Credit Agreement is hereby amended by deleting
the reference to “2.25%” contained therein and substituting “3.00%” in place
thereof.

1.3 Amendments to Section 7: Company’s Negative Covenants

A. Subsection 7.6A of the Credit Agreement is hereby amended by deleting the
text thereof in its entirety and, subject to the waiver set forth in Section 2.2
hereof, substituting the following therefor,:

“Company shall not permit the ratio of (i) Consolidated EBITDA to
(ii) Consolidated Cash Interest Expense for (a) the period of February 1, 2006
through the last day of the second Fiscal Quarter of Fiscal Year 2006 to be less
than 2.20 to 1.00,



--------------------------------------------------------------------------------

(b) the period of February 1, 2006 through the last day of the third Fiscal
Quarter of Fiscal Year 2006 to be less than 2.20 to 1.00, (c) the period of
February 1, 2006 through the last day of the fourth Fiscal Quarter of Fiscal
Year 2006 to be less than 2.20 to 1.00, and (d) any four-Fiscal Quarter period
ending on the last day of any Fiscal Quarter set forth below to be less than the
correlative ratio for such Fiscal Quarter indicated:

 

Period

   Minimum Interest
Coverage Ratio

First Fiscal Quarter, Fiscal Year 2007

   1.50 to 1.00

Second Fiscal Quarter, Fiscal Year 2007

   1.35 to 1.00

Third Fiscal Quarter, Fiscal Year 2007

   1.35 to 1.00

Fourth Fiscal Quarter, Fiscal Year 2007

   1.70 to 1.00

First Fiscal Quarter, Fiscal Year 2008

   1.75 to 1.00

Second Fiscal Quarter, Fiscal Year 2008

   2.85 to 1.00

Third Fiscal Quarter, Fiscal Year 2008

   2.95 to 1.00

Fourth Fiscal Quarter, Fiscal Year 2008 and each Fiscal Quarter thereafter

       3.00 to 1.00” .

B. Subsection 7.6B of the Credit Agreement is hereby amended by deleting the
text thereof in its entirety and, subject to the waiver set forth in Section 2.2
hereof, substituting the following therefor:

“Company shall not permit the ratio of (i) Consolidated EBITDA minus
Consolidated Capital Expenditures to (ii) Consolidated Fixed Charges for (a) the
period of February 1, 2006 through the last day of the second Fiscal Quarter of
Fiscal Year 2006 to be less than 1.25 to 1.00, (b) the period of February 1,
2006 through the last day of the third Fiscal Quarter of Fiscal Year 2006 to be
less than 1.25 to 1.00, (c) the period of February 1, 2006 through the last day
of the fourth Fiscal Quarter of Fiscal Year 2006 to be less than 1.25 to 1.00,
and (d) any four-Fiscal Quarter period ending on the last day of any Fiscal
Quarter set forth below to be less than the correlative ratio for such Fiscal
Quarter indicated below:



--------------------------------------------------------------------------------

Period

  

Minimum Fixed Charge

Coverage Ratio

First Fiscal Quarter, Fiscal Year 2007

   0.95 to 1.00

Second Fiscal Quarter, Fiscal Year 2007

   0.80 to 1.00

Third Fiscal Quarter, Fiscal Year 2007

   0.80 to 1.00

Fourth Fiscal Quarter, Fiscal Year 2007

   1.05 to 1.00

First Fiscal Quarter, Fiscal Year 2008

   1.05 to 1.00

Second Fiscal Quarter, Fiscal Year 2008 and each Fiscal Quarter thereafter

   1.40 to 1.00

C. Subsection 7.6C of the Credit Agreement is hereby amended by deleting the
text thereof in its entirety and, subject to the waiver set forth in Section 2.2
hereof, substituting the following therefor:

“Company shall not permit the Consolidated Leverage Ratio as of the last day of
any Fiscal Quarter set forth below to exceed the correlative ratio for such
Fiscal Quarter indicated below:

 

Fiscal Quarter

   Maximum Leverage Ratio

Second Fiscal Quarter, Fiscal Year 2006

   4.90 to 1.00

Third Fiscal Quarter, Fiscal Year 2006

   4.90 to 1.00

Fourth Fiscal Quarter, Fiscal Year 2006

   4.90 to 1.00

First Fiscal Quarter, Fiscal Year 2007

   6.30 to 1.00

Second Fiscal Quarter, Fiscal Year 2007

   7.10 to 1.00

Third Fiscal Quarter, Fiscal Year 2007

   6.50 to 1.00

Fourth Fiscal Quarter, Fiscal Year 2007

   5.20 to 1.00

First Fiscal Quarter, Fiscal Year 2008

   5.25 to 1.00

Second Fiscal Quarter, Fiscal Year 2008

   3.65 to 1.00

Third Fiscal Quarter, Fiscal Year 2008

   3.60 to 1.00

Fourth Fiscal Quarter, Fiscal Year 2008

   3.50 to 1.00

First Fiscal Quarter, Fiscal Year 2009

   3.25 to 1.00



--------------------------------------------------------------------------------

Second Fiscal Quarter, Fiscal Year 2009

   3.20 to 1.00

Third Fiscal Quarter, Fiscal Year 2009

   3.15 to 1.00

Fourth Fiscal Quarter, Fiscal Year 2009

   3.15 to 1.00

First Fiscal Quarter, Fiscal Year 2010 and each Fiscal Quarter thereafter

     3.00 to 1.00”.

D. Subsection 7.6D of the Credit Agreement is hereby amended by deleting the
text thereof in its entirety and, subject to the waiver set forth in Section 2.2
hereof, substituting the following therefor:

“Company shall not permit Consolidated EBITDA for any four Fiscal Quarter period
ending on the last day of any Fiscal Quarter set forth below to be less than the
correlative amount for such Fiscal Quarter indicated below:

 

Period    Minimum Consolidated EBITDA

Second Fiscal Quarter, Fiscal Year 2006

   $80,000,000

Third Fiscal Quarter, Fiscal Year 2006

   $80,000,000

Fourth Fiscal Quarter, Fiscal Year 2006

   $77,500,000

First Fiscal Quarter, Fiscal Year 2007

   $52,000,000

Second Fiscal Quarter, Fiscal Year 2007

   $46,500,000

Third Fiscal Quarter, Fiscal Year 2007

   $46,000,000

Fourth Fiscal Quarter, Fiscal Year 2007

   $57,000,000

First Fiscal Quarter, Fiscal Year 2008

   $58,000,000

Second Fiscal Quarter, Fiscal Year 2008

   $89,000,000

Third Fiscal Quarter, Fiscal Year 2008 and each Fiscal Quarter thereafter

       $90,000,000”.

E. Subsection 7.6E of the Credit Agreement is hereby amended by deleting the
text thereof in its entirety and, subject to the waiver set forth in Section 2.2
hereof, substituting the following therefor:



--------------------------------------------------------------------------------

“Company shall not permit the Consolidated Senior Secured Leverage Ratio as of
the last day of any Fiscal Quarter set forth below to exceed the correlative
ratio for such Fiscal Quarter indicated below:

 

Fiscal Quarter

  

Maximum Senior

Secured Leverage Ratio

Second Fiscal Quarter, Fiscal Year 2006

   3.00 to 1.00

Third Fiscal Quarter, Fiscal Year 2006

   3.00 to 1.00

Fourth Fiscal Quarter, Fiscal Year 2006

   3.00 to 1.00

First Fiscal Quarter, Fiscal Year 2007

   3.45 to 1.00

Second Fiscal Quarter, Fiscal Year 2007

   3.85 to 1.00

Third Fiscal Quarter, Fiscal Year 2007

   3.30 to 1.00

Fourth Fiscal Quarter, Fiscal Year 2007

   2.55 to 1.00

First Fiscal Quarter, Fiscal Year 2008

   2.70 to 1.00

Second Fiscal Quarter, Fiscal Year 2008

   2.00 to 1.00

Third Fiscal Quarter, Fiscal Year 2008

   1.95 to 1.00

Fourth Fiscal Quarter, Fiscal Year 2008

   1.90 to 1.00

First Fiscal Quarter, Fiscal Year 2009

   1.65 to 1.00

Second Fiscal Quarter, Fiscal Year 2009

   1.60 to 1.00

Third Fiscal Quarter, Fiscal Year 2009

   1.60 to 1.00

Fourth Fiscal Quarter, Fiscal Year 2009

   1.55 to 1.00

First Fiscal Quarter, Fiscal Year 2010 and the last day of each Fiscal Quarter
thereafter

   1.50 to 1.00



--------------------------------------------------------------------------------

Section 2. LIMITED WAIVERS

2.1 Limited Waiver of Excess Cash Flow Mandatory Prepayment

The Requisite Lenders hereby waive the Company’s obligation under
Section 2.4B(iii)(e) of the Credit Agreement to make a mandatory prepayment of
the Loans with respect to Consolidated Excess Cash Flow (if any) for the Fiscal
Year ended December 31, 2006.

2.2 Limited Waiver of Certain Financial Covenants

The Requisite Lenders hereby waive the Company’s compliance with Section 7.6 of
the Credit Agreement for any test period for or ending in its fourth Fiscal
Quarter for Fiscal Year 2006.

2.3 Limitations

The foregoing waivers shall apply only to compliance with financial covenants
measured at the end of the fourth Fiscal Quarter of the Fiscal Year 2006 and the
mandatory prepayment required by Section 2.4B(iii)(e) based on Consolidated
Excess Cash Flow for the Fiscal Year 2006, as described more fully above, and
shall not constitute a waiver of compliance by the Company with respect to any
other term, provision or condition of the Credit Agreement or any other
instrument or agreement referred to therein; or prejudice any right or remedy
that Administrative Agent or any Lender may now have or may have in the future
under or in connection with the Credit Agreement or any other instrument or
agreement referred to therein.

Except as expressly set forth herein, the terms, provisions and conditions of
the Credit Agreement shall remain in full force and effect and in all other
respects are hereby ratified and confirmed.

Section 3. CONDITIONS TO EFFECTIVENESS

Sections 1 and 2 of this Amendment shall become effective only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Second
Amendment Effective Date”):

3.1 Corporate Documents

On or before the Second Amendment Effective Date, Company shall, and shall cause
each other Credit Support Party to, deliver to Lenders (or to Administrative
Agent for Lenders with sufficient originally executed copies, where appropriate,
for each Lender and its counsel), with respect to Company or such other Credit
Support Party, as the case may be, the following:

1. Secretary’s Certificates, in form and substance reasonably satisfactory to
Administrative Agent and dated the Second Amendment Effective Date, certifying
that (1) the Organizational Documents of Company, (2) the resolutions of the
Board of Directors of Company and each other Credit Support Party and (3) the
signature and incumbency certificate of Company and each other Credit Support
Party, in each case as delivered to Administrative Agent on the Closing Date,
are in full force and effect and have not been amended or modified in any
respect since the Closing Date; and



--------------------------------------------------------------------------------

2. Resolutions of Company’s Board of Directors approving and authorizing the
execution, delivery, and performance of this Amendment, certified as of the
Second Amendment Effective Date by its corporate secretary or an assistant
secretary as being in full force and effect without modification or amendment.

3.2 Second Amendment

A. On or before the Second Amendment Effective Date, Company shall deliver to
Administrative Agent for Lenders executed copies of this Amendment (which shall
have been executed by Company and each Credit Support Party).

B. On or before the Second Amendment Effective Date, Requisite Lenders shall
deliver to Administrative Agent executed copies of this Amendment.

3.3 Opinion of Counsel

On or before the Second Amendment Effective Date, Company shall have delivered
to Lenders (or to Administrative Agent for Lenders with sufficient originally
executed copies, where appropriate, for each Lender and its counsel) originally
executed copies of one or more favorable written opinions of Bracewell &
Giuliani LLP, counsel for Loan Parties, in form and substance reasonably
satisfactory to Administrative Agent and its counsel, dated as of the Second
Amendment Effective Date, with respect to the due authorization, execution and
delivery and enforceability of this Amendment, and as to such other matters as
Administrative Agent acting on behalf of Lenders may reasonably request (this
Amendment constituting a written request by Company to such counsel to deliver
such opinions to Lenders).

3.4 Term Loan Repayment

Company shall have made, after the date hereof, a voluntary prepayment of
principal of the Tranche B Term Loans in the aggregate amount of at least
$20,000,000.

3.5 Amendment Fee

Company shall have paid to Administrative Agent for the ratable benefit of each
Lender that shall have executed this Amendment on or prior to 5:00 P.M. New York
City time on January 26, 2007 (the “Consenting Lenders”) an amendment fee equal
to 0.125% multiplied by the sum of the aggregate principal amount of Term Loans
and Revolving Loan Commitments held by the Consenting Lenders after giving
effect to the repayment set forth in Section 3.4 hereof.

3.6 Other Fees and Expenses

Administrative Agent shall have received any fees separately agreed upon between
Company and Administrative Agent; and Company shall have paid all fees and
expenses incurred by Administrative Agent’s counsel, O’Melveny & Myers LLP, in
connection with this Amendment.



--------------------------------------------------------------------------------

3.7 Completion of Proceedings

On or before the Second Amendment Effective Date, all corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Administrative Agent, acting on behalf of Lenders, and its counsel
shall be satisfactory in form and substance to Agent and such counsel, and Agent
and such counsel shall have received all such counterpart originals or certified
copies of such documents as Administrative Agent may reasonably request.

Section 4. COMPANY’S REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, Company represents and warrants to each
Lender that the following statements are true, correct and complete:

A. Corporate Power and Authority. Company has all requisite corporate power and
authority to enter into this Amendment and to carry out the transactions
contemplated by, and perform its obligations under, the Credit Agreement as
amended by this Amendment (the “Amended Agreement”).

B. Authorization of Agreements. The execution and delivery of this Amendment and
the performance of the Amended Agreement have been duly authorized by all
necessary corporate action on the part of Company.

C. No Conflict. The execution and delivery by Company of this Amendment and the
performance by Company of the Amended Agreement do not and will not (i) violate
any provision of any law or any governmental rule or regulation applicable to
Company or any of its Subsidiaries, the certificate or articles of incorporation
or bylaws of Company or any of its Subsidiaries or any order, judgment or decree
of any court or other agency of government binding on Company or any of its
Subsidiaries, (ii) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
Company or any of its Subsidiaries, (iii) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Company or any of
its Subsidiaries (other than Liens created under any of the Loan Documents in
favor of Administrative Agent on behalf of Lenders), or (iv) require any
approval of stockholders or any approval or consent of any Person under any
Contractual Obligation of Company or any of its Subsidiaries.

D. Governmental Consents. The execution and delivery by Company of this
Amendment and the performance by Company of the Amended Agreement do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any federal, state or other governmental authority
or regulatory body.

E. Binding Obligation. This Amendment has been duly executed and delivered by
Company and this Amendment and the Amended Agreement are the legally valid and
binding obligations of Company, enforceable against Company in accordance with
their respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.



--------------------------------------------------------------------------------

F. Incorporation of Representations and Warranties From Credit Agreement. After
giving effect to this Amendment, the representations and warranties contained in
Section 5 of the Credit Agreement are and will be true, correct and complete in
all material respects on and as of the Second Amendment Effective Date to the
same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true, correct and complete in all material respects on and as of
such earlier date.

G. Absence of Default. After giving effect to this Amendment, no event has
occurred and is continuing or will result from the consummation of the
transactions contemplated by this Amendment that would constitute an Event of
Default or a Potential Event of Default.

Section 5. ACKNOWLEDGEMENT AND CONSENT

Each of Company, Propex Fabrics Holdings Inc., a Delaware corporation
(“Holdings”) and each Subsidiary Guarantor listed on the signature pages hereof
(each individually a “Credit Support Party” and collectively, the “Credit
Support Parties”) has read this Amendment and consents to the terms hereof and
agrees that all references to the Credit Agreement in all Loan Documents shall
be deemed to mean the Credit Agreement as amended by this Amendment, and each
Credit Support Party further hereby confirms and agrees that the obligations of
such Credit Support Party under, and the Liens granted by such Credit Support
Party as collateral security for the indebtedness, obligations and liabilities
evidenced by the Credit Agreement and the other Loan Documents pursuant to, each
of the Loan Documents to which such Credit Support Party is a party shall not be
impaired and each of the Loan Documents to which such Credit Support Party is a
party is, and shall continue to be, in full force and effect and are hereby
confirmed and ratified in all respects.

Each Subsidiary Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Credit Support
Party is not required by the terms of the Credit Agreement or any other Loan
Document to consent to the amendments to the Credit Agreement effected pursuant
to this Amendment and (ii) nothing in the Credit Agreement, this Amendment or
any other Loan Document shall be deemed to require the consent of such Credit
Support Party to any future amendments to the Credit Agreement.

Section 6. MISCELLANEOUS

A. Reference to and Effect on the Credit Agreement and the Other Loan Documents.

(i) On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Amended Agreement.



--------------------------------------------------------------------------------

(ii) Except as specifically amended by this Amendment, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(iii) The execution, delivery and performance of this Amendment shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of Agent or any Lender under,
the Credit Agreement or any of the other Loan Documents.

B. Fees and Expenses. Company acknowledges that all costs, fees and expenses as
described in subsection 10.2 of the Credit Agreement incurred by Administrative
Agent and its counsel with respect to this Amendment and the documents and
transactions contemplated hereby shall be for the account of Company.

C. Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

D. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

E. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

COMPANY:   PROPEX INC.   By:  

/s/ Lee McCarter

  Name:   Lee McCarter   Title:   Executive Vice President and Assistant
Treasurer HOLDINGS (for purposes of
Section 4 only):  

PROPEX HOLDINGS INC.

  By:  

/s/ Lee McCarter

  Name:   Lee McCarter   Title:   Executive Vice President and Assistant
Treasurer SUBSIDIARY GUARANTORS
(for purposes of Section 4 only):  

PROPEX FABRICS INTERNATIONAL HOLDINGS I INC.

  By:  

/s/ Lee McCarter

  Name:   Lee McCarter   Title:   Vice President  

PROPEX FABRICS INTERNATIONAL HOLDINGS II INC.

  By:  

/s/ Lee McCarter

  Name:   Lee McCarter   Title:   Vice President



--------------------------------------------------------------------------------

  PROPEX CONCRETE SYSTEMS CORPORATION   By:  

/s/ Lee McCarter

  Name:   Lee McCarter   Title:   Vice President and Chief Financial Officer  
PROPEX GEOSOLUTION CORPORATION   By:  

/s/ Lee McCarter

  Name:   Lee McCarter   Title:   Vice President and Chief Financial Officer  
SI CONCRETE HOLDINGS LLC   By:  

/s/ Lee McCarter

  Name:   Lee McCarter   Title:   Vice President and Chief Financial Officer  
SI GEOSOLUTIONS EXCHANGE LLC   By:  

/s/ Lee McCarter

  Name:   Lee McCarter   Title:   Vice President and Chief Financial Officer  
SI CONCRETE EXCHANGE LLC   By:  

/s/ Lee McCarter

  Name:   Lee McCarter   Title:   Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

  BNP PARIBAS, individually and as Administrative Agent   By:  

/s/ Sean Davenport

  Name:   Sean Davenport   Title:   Director   By:  

/s/ Christopher Goodwin

  Name:   Christopher Goodwin   Title:   Managing Director



--------------------------------------------------------------------------------

LENDERS:      

                                                             , as Lender

  By:  

 

  Name:     Title:  